     Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 1 of 13 Page ID #:699



1      JEFFREY D. WOHL (Cal. State Bar No. 096838)
       PAUL HASTINGS LLP
2      101 California Street, 48th Floor
3      San Francisco, California 94111
       Telephone: (415) 856-7000
4      Facsimile: (415) 856-7100
       jeffwohl@paulhastings.com
5
6      LINDSEY C. JACKSON (Cal. State Bar No. 313396)
       PAUL HASTINGS LLP
7      515 S. Flower Street, 25th Floor
       Los Angeles, California 90071
8      Telephone: (213) 683-6000
       Facsimile: (213) 627-0705
9      lindseyjackson@paulhastings.com
10
       Attorneys for Defendant
11     Target Corporation
12
13                                   UNITED STATES DISTRICT COURT
14                                  CENTRAL DISTRICT OF CALIFORNIA
15
16     CINNAMON MILLS, individually, on a           No. 5:20-cv-01460 JGB (KKx)
       representative basis, and on behalf of all
17     others similarly situated;                   SUPPLEMENTAL DECLARATION OF
18                                                  JEFFREY D. WOHL IN SUPPORT OF
                             Plaintiff,             DEFENDANT TARGET
19                                                  CORPORATION’S MOTION FOR
                vs.                                 SUMMARY JUDGMENT
20
       TARGET CORPORATION; a                        Date:               June 28, 2021
21     Minnesota corporation; and DOES 1            Time:               9:00 a.m.
       through 20, inclusive,                       Courtroom:          1 (3470 Twelfth St.,
22
                                                                        Riverside)
23                           Defendants.            Judge:              Hon. Jesus G. Bernal
24                                                  Action filed:   June 10, 2020 (state court)
                                                    Action removed: July 22, 2020
25                                                  Trial date:     December 14, 2021
26
27
28
                                                                         SUPP. WOHL DECL. ISO TARGET’S
                                                                     MOTION FOR SUMMARY JUDGMENT
                                                             U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397834.1
     Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 2 of 13 Page ID #:700



1              I, Jeffrey D. Wohl, declare:
2              1.      I am a member of the Bar of this Court, a partner with Paul Hastings LLP, and
3      one of the attorneys representing defendant Target Corporation (“Target”) in this action. I
4      make this declaration in support of Target’s motion for summary judgment. I have personal
5      knowledge of the matters set forth in this declaration and could and would competently
6      testify to them under oath if called as a witness.
7              2.      Attached to this declaration as Exhibit A are true and correct copies of
8      excerpts from the deposition of plaintiff Cinnamon Mills referenced in Target’s Response
9      to Plaintiff’s Statement of Genuine Disputes of Material Facts and Statement of Undisputed
10     Facts in Support of Opposition to Target’s Motion for Summary Judgment (“Target’s
11     Response”).
12             3.      Attached to this declaration as Exhibit B are true and correct copies of
13     excerpts from the deposition of Michael Brewer referenced in Target’s Response.
14             I declare under penalty of perjury under the laws of the United States that the
15     foregoing is true and correct.
16             Executed on June 14, 2021, at Hillsborough, California.
17
                                                       ____       /s/ Jeffrey D. Wohl
18                                                                       Jeffrey D. Wohl
19
20
21
22
23
24
25
26
27
28
                                                                          SUPP. WOHL DECL. ISO TARGET’S
                                                                      MOTION FOR SUMMARY JUDGMENT
                                                              U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397834.1
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 3 of 13 Page ID #:701




                         EXHIBIT A




                                EXHIBIT A, Page 3
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 4 of 13 Page ID #:702

      CINNAMON MILLS VOL 2                                     February 22, 2021
      CINNAMON MILLS vs TARGET                                                21

·1· · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · ·CENTRAL DISTRICT OF CALIFORNIA

·3

·4·    CINNAMON MILLS, individually,
· ·    on a representative basis, and
·5·    on behalf of all
· ·    others similarly situated,
·6·    · · · · · · · · · · · · · · · · ·No. 5:20-cv-01460 JGB
· ·    · · · · · Plaintiff,· · · · · · ·(KKx)
·7
· ·    · · ·vs.
·8

·9· TARGET CORPORATION; a
· · Minnesota corporation; and
10· DOES 1 through 20, inclusive,

11· · · · · · Defendants.

12· ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

13

14

15
· · · · · · · ·VIDEOTAPED REMOTE DEPOSITION OF
16
· · · · · · · · · ·CINNAMON MILLS, VOLUME 2
17

18· · · · · · · · · · ·February 22, 2021

19
· · · · · · · · · · · · ·10:00 a.m.
20

21· · · · · · · · · ·Riverside, California

22

23
· · · · · · · · · Karen Aligo, CSR No. 13418
24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                 EXHIBIT A, Page 4
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 5 of 13 Page ID #:703

    CINNAMON MILLS VOL 2                                       February 22, 2021
    CINNAMON MILLS vs TARGET                                                 116

·1· · · · · ·(Exhibit 13 marked for identification.)
·2· · · · · ·THE WITNESS:· There it is.· Okay.
·3· BY MR. WOHL:
·4· · · · Q. Okay.· So do you recognize this as your
·5· application form for your job at Target at
·6· Riverside?
·7· · · · A. Yes, I do.
·8· · · · Q. Is that your electronic signature on the
·9· second page?
10· · · · A. Yes.
11· · · · Q. And you submitted this, it looks like, on
12· July 8, 2016?
13· · · · A. Yes.
14· · · · Q. So given what you've already told me about
15· how -- besides Kmart, how you were spending your
16· time during your break from Target, what made you
17· come back to Target in July of 2016?
18· · · · A. I figured I had worked at the company
19· before, and I figured I could come back with the
20· experience that I had had prior.· I figured I would
21· give it another go.
22· · · · Q. Okay.· Did you know anybody at Target
23· Riverside before you applied?
24· · · · A. I did.
25· · · · Q. Who did you know at Target Riverside --


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                EXHIBIT A, Page 5
                                                                               YVer1f
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 6 of 13 Page ID #:704

    CINNAMON MILLS VOL 2                                       February 22, 2021
    CINNAMON MILLS vs TARGET                                                 142

·1· that correct?
·2· · · · A. Yes, that would be this last time, yes.
·3· · · · Q. Okay.· And the time before, correct?
·4· · · · A. Yes.
·5· · · · Q. Okay.
·6· · · · A. That is correct.
·7· · · · Q. So now let's go to what I think was your
·8· wage statement when you left Target, and so if you
·9· turn to what will be Exhibit 17.
10· · · · · ·MR. WOHL:· And Lindsey, that will be Tab 7.
11· · · · · ·(Exhibit 17 marked for identification.)
12· · · · · ·THE WITNESS:· Okay.· So let me --
13· BY MR. WOHL:
14· · · · Q. Yeah, Lindsey will pull that up
15· momentarily.
16· · · · A. Okay.· Okay.· This -- yeah, this is my
17· final paycheck.
18· · · · Q. Okay.· Your last day at Target was May 2nd,
19· 2020 -- or May 1st, 2020?· Was that --
20· · · · A. Yes, that is correct.
21· · · · Q. Okay.· So you got your final paycheck, and
22· so this has a lot of different items of payment, and
23· one was you had a health check.· Do you know what
24· the health check was for?
25· · · · A. No.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                EXHIBIT A, Page 6
                                                                               YVer1f
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 7 of 13 Page ID #:705

    CINNAMON MILLS VOL 2                                       February 22, 2021
    CINNAMON MILLS vs TARGET                                                 221

·1· · · · A. No, it was just me and Tami.
·2· · · · Q. Okay.· So tell me from your perspective
·3· what happened in the conversation.
·4· · · · A. I went in early, like I always do.
·5· Something told me to go in early.· And I was going
·6· to clock in.· Something told me not to, usually
·7· maybe five minutes, but something told me not to.                       I
·8· started to walk into the HR office, and Tami told
·9· me, "Come here, I want to sit down and talk to you."
10· And that's when she told me that, you know, they
11· were going to go ahead and let me go.
12· · · · · ·And I said "Why?"· And she started to tell
13· me that my performance was poor, that my guest
14· service was poor, I had too many guest complaints.
15· And I kind of started to chuckle, and I said, "Are
16· you serious?"· And she said, "Well, yeah."· And I
17· said, "Really?· I thought I was doing good,
18· considering I've been here for four years, and it's
19· never been a problem before, and all of a sudden
20· it's a problem now."· And she said, "Well, things do
21· change."
22· · · · · ·And I didn't want to argue with her.                     I
23· just sat there quietly, and I was like, "Okay."· At
24· that point I felt defeated, upset because I thought
25· I was doing a good job.· So -- and I just took my


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                EXHIBIT A, Page 7
                                                                                YVer1f
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 8 of 13 Page ID #:706

    CINNAMON MILLS VOL 2                                       February 22, 2021
    CINNAMON MILLS vs TARGET                                                 222

·1·
 1· paperwork, she handed me the money in a envelope,
·2· and she said, "Well, when one door closes, another
·3· one opens."· I said, "Oh, indeed, yes, it does."
·4· Well -- I said, "Well, thank you for the
·5· opportunity.· Hope things go good for you guys," and
·6· I left.
·7· · · · Q. And this was a surprise to you, even though
·8· you knew you were on extended warning and you knew
·9· you had -- you didn't acknowledge having all these
10· conversations, but you certainly acknowledged having
11· some of these conversations about these performance
12· issues.· Why, therefore, was it a surprise that you
13· were being terminated?
14· · · · A. Because I've never had, like I said --
15· prior to now, you know, I've never been -- with all
16· these little write-ups and everything like that --
17· I'm not an aggressive person.· I'm not, you know --
18· all these little write-ups -- these guests could
19· have literally punched me in the face.· I got spat
20· on, spit on, I guess you could say.· During this
21· whole thing I'm sitting there having to duck and
22· cover making sure I don't get stabbed, possibly shot
23· at, I'm not trying to argue with these guests, let
24· alone my bosses.· I'm trying to have a halo on my
25· head, and be like, Okay, because I don't want to


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                EXHIBIT A, Page 8
                                                                               YVer1f
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 9 of 13 Page ID #:707

     CINNAMON MILLS VOL 2                                      February 22, 2021
     CINNAMON MILLS vs TARGET                                                245

·1· · · · · · · · ·REPORTER'S CERTIFICATION

·2

·3· · · · · · I, the undersigned, a Certified Shorthand

·4· Reporter of the State of California, do hereby

·5· certify:

·6· · · · · · That the foregoing proceedings were taken

·7· before me at the time and place herein set forth;

·8· that any witnesses in the foregoing proceedings,

·9· prior to testifying, were placed under oath; that a

10· verbatim record of the proceedings was made by me

11· using machine shorthand which was thereafter

12· transcribed under my direction; further, that the

13· foregoing is an accurate transcription thereof.

14· · · · · · I further certify that I am neither

15· financially interested in the action nor a relative

16· or employee of any attorney of any of the parties.

17· · · · · · IN WITNESS WHEREOF, I have this date

18· subscribed my name.

19

20· Dated:· March 5, 2021

21

22
· · · · · · · ____________________________________
23· · · · · · KAREN ALIGO
· · · · · · · CSR No. 13418
24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                EXHIBIT A, Page 9
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 10 of 13 Page ID #:708




                         EXHIBIT B




                                EXHIBIT B, Page 10
Case 5:20-cv-01460-JGB-KK Document 57-1 Filed 06/14/21 Page 11 of 13 Page ID #:709




                              UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA




            CINNAMON MILLS, individually, on )
            a representative basis, and on   )
            behalf of all others similarly   )
            situated,                        )
                                             )
                            Plaintiff,       )
                                             )
                   vs.                       ) No. 5:20-cv-01460-
                                             )     JGB-KK
            TARGET CORPORATION, a Minnesota )
            Corporation; and DOES 1 through )
            20, inclusive,                   )
                                             )
                            Defendants.      )
            _________________________________)




                                          VOLUME I

                   VIDEOCONFERENCE DEPOSITION OF 30(b)(6) WITNESS

                                      MICHAEL BREWER

                               Wednesday, March 24, 2021




            REPORTED BY:     Lyn Corrin Aaker, CSR No. 6228




                                EXHIBIT B, Page 11
             30(b)(6) Michael Brewer (v.I)                                                 1176713
Case 5:20-cv-01460-JGB-KK         Document
           Cinnamon Mills vs. Target Corporation57-1 Filed 06/14/21 Page 12 of 13 Page ID #:710


         1      of pay documentation as required by the state of

         2      California, which would identify what their base rate is.

         3      And then if there is any type of pay rate change in their

         4      base pay, they are notified of that as well during the

         5      course of their employment.

         6             Q.       Understandable, but how are they told what rate

         7      they were paid for vacation?

         8             A.       I don't know specifically that they are told.

         9      They are paid for their vacation at their base pay rate.

        10      That is our policy.

        11             Q.       I understand that's Target's practice.           But are

        12      California employees ever told what rate they will be paid

        13      for vacation?

        14             A.       Not to my knowledge.

        15                      MR. WOHL:       Just so we're clear, Peter, you mean

        16      other than what appears on the wage statement itself?

        17                      MR. CARLSON:        Good point, yes.

        18             Q.       So other than the proof of payment on the wage

        19      statement itself, are California employees ever told the

        20      rate at which they will be paid for vacation?

        21             A.       No.     There's nothing that I know of to

        22      communicate what the rate would be other than what appears

        23      on their wage statement.

        24             Q.       So prior to taking vacation, they are never

        25      informed what that vacation rate will be.                Is that


                                                                                                  55
                                             EXHIBIT B, Page 12
             30(b)(6) Michael Brewer (v.I)                                                 1176713
Case 5:20-cv-01460-JGB-KK         Document
           Cinnamon Mills vs. Target Corporation57-1 Filed 06/14/21 Page 13 of 13 Page ID #:711


         1                                   REPORTER'S CERTIFICATE

         2

         3                    I, the undersigned Certified Shorthand Reporter

         4      holding a valid and current license issued by the State of

         5      California, do hereby certify:

         6                    That said proceedings were taken down by me in

         7      shorthand at the time and place therein set forth and

         8      thereafter transcribed under my direction and

         9      supervision.

        10                    I further certify that I am neither counsel for

        11      nor related to any party to said action, nor in any way

        12      interested in the outcome thereof.

        13                    Before completion of the deposition, review of the

        14      transcript [ x               ]was [     ]was not requested.

        15                    The dismantling, unsealing, or unbinding of the

        16      original transcript will render the Reporter's

        17      Certificate null and void.

        18                    IN WITNESS WHEREOF, I have hereunto subscribed

        19      my name on this date: April 1st, 2021.

        20

        21

        22

        23                                     ____
                                                  ___
                                                   ______
                                                   ____
                                                      _ ___
                                                          ____
                                                            ___
                                                            ____
                                                               __
                                                                ___
                                                                  _____
                                                                      __
                                                                       __
                                                                        ___
                                                                          _____
                                               ______________________________

        24                                      Certified Shorthand Reporter

        25


                                                                                                  79
                                              EXHIBIT B, Page 13
